Citation Nr: 0216308	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  01-04 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  

[The Board will later issue a separate decision on the issue 
of entitlement to service connection for a skin condition.]  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a skin 
condition.  A compensable rating was also denied for the 
veteran's service-connected hemorrhoids.  In March 2001, the 
RO reopened and denied the veteran's claim for service 
connection for a skin condition.  The Board observes that the 
veteran has submitted a medical statement which is not 
cumulative or redundant and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board agrees with the RO that, since the 
November 1994 RO decision, new and material evidence has been 
submitted to reopen the claim for service connection and thus 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  The veteran provided 
testimony at a personal hearing at the RO in August 2001.  

The present Board decision only addresses the issue of an 
increased (compensable) rating for hemorrhoids.  As to the 
other issue of entitlement to service connection for a skin 
condition, the Board is undertaking additional development of 
the evidence, pursuant to 38 C.F.R. § 19.9; when the 
development is completed, the Board will prepare a separate 
decision addressing such issue.  





FINDINGS OF FACT

The veteran's hemorrhoids produce impairment which 
approximates that found in large hemorrhoids which are 
irreducible and with excessive redundant tissue evidencing 
frequent recurrences.


CONCLUSION OF LAW

The criteria for a 10 percent rating for hemorrhoids have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in Army from August 1964 to 
August 1966.  His service medical records indicate that he 
was treated for hemorrhoids.  

In May 1990, the RO granted service connection and a 0 
percent rating for hemorrhoids.  

In March 2000, the veteran filed his current claim for a 
compensable rating for hemorrhoids.  In an April 2000 
statement, he reported that he had pain with defecating.  He 
also stated that he had used all kinds of creams, bran 
tablets and suppositories, to treat his hemorrhoids, but that 
he still had pain and bleeding.  

The veteran underwent a VA rectal examination in April 2000.  
He reported that he had pain and bleeding after every other 
stool which he described as about every other day.  The 
veteran stated that the blood was bright red and that some of 
it would drain out of the stool or would sometimes be in the 
stool itself.  The veteran said that he was having pain in 
the rectal area which he described as a burning sensation 
after having stools.  It was noted that gross sphincter 
control was good.  The veteran further reported that he would 
have leakage of a small amount, or a few drops of stool, 
daily in the late afternoon.  He stated that his current 
treatment included Preparation-H suppositories.  The examiner 
reported that there was no evidence of fecal leakage and that 
the size of the veteran's rectum and anus was normal.  It was 
noted that there were no signs of anemia and no fissures.  
The examiner stated that the veteran had hemorrhoids at 2:00, 
3:00, and 6:00 and that there was no thrombosis or bleeding.  
The examiner indicated that there were skin tags at 9:00.  It 
was reported that the stool was guaiac-negative and that no 
blood was seen on the veteran's stool.  The diagnosis was 
external hemorrhoids at 2:00, 3:00, and 6:00 with no bleeding 
of thrombosis.  In an addendum, the examiner indicated that 
lab work was within normal limits and that, therefore, the 
patient was not anemic.  

Private and VA treatment records from recent years refer to 
conditions other than hemorrhoids.

At an August 2001 RO hearing, the veteran testified that he 
would have bleeding after passing stools.  He indicated that 
he would have bowel movements approximately once every two 
days and that they were not regular.  The veteran also stated 
that he had rectal seepage with every bowel movement he had.  
He reported that he currently used suppositories and sitz 
baths.  The veteran indicated that he had pain in the area a 
lot of the time, but mostly after bowel movements.  He stated 
that he had not been to physicians for his hemorrhoid 
condition in the last three or four years.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Relevant medical records have been 
obtained and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

External or internal hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating requires 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding 
and secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

The recent April 2000 VA rectal examination indicated that 
the veteran had hemorrhoids at 2:00, 3:00, and 6:00 and that 
there was no thrombosis or bleeding.  The examiner also 
reported that there were skin tags at 9:00, that the 
veteran's stool was guaiac-negative and that there was no 
blood seen on the stool.  It was further noted that the 
veteran was not anemic.  The veteran claims he has bleeding 
from his hemorrhoids, but there are no recent medical records 
to corroborate this, and as a layman the veteran has no 
competence to offer a medical opinion on the matter.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

As noted, the latest VA examination found 3 external 
hemorrhoids (there was no comment as to whether they were 
large or small) plus skin tags.  It is reasonable to conclude 
that there are some symptoms from the hemorrhoids and that 
there are frequent recurrences.  

By one view of the evidence, the veteran's hemorrhoids 
produce impairment which approximates that found in large 
hemorrhoids which are irreducible and with excessive 
redundant tissue evidencing frequent recurrences; such would 
support a 10 percent rating.  The Board finds that such is 
the case, bearing in mind the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)) and the regulation which notes that a 
higher rating is to be assigned if the condition more nearly 
approximates the criteria for a higher rating than the 
criteria for a lower rating (38 C.F.R. § 4.7).

It is clear, however, that the criteria for a 20 percent 
rating for hemorrhoids are not met, as the evidence shows the 
veteran's hemorrhoids do not produce persistent bleeding and 
secondary anemia or with fissures.

In sum, an increased rating of 10 percent for hemorrhoids is 
warranted. 


ORDER

An increased 10 percent rating for hemorrhoids is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

